Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Chang Yang on 2/2/2022.

The application has been amended as follows:
Independent claims 1, 10 and dependent claim 7 are now cancelled.
Independent claims 8 and dependent claims 2-6 are amended so that the claims appear as follows:
1. (Cancelled)

2. (Currently Amended)	The power management server according to claim [[1]] 8, wherein the processor is configured to manage a future remaining power storage amount of the storage battery apparatus independently of an actual remaining power storage amount of the storage battery apparatus.

3. (Currently Amended)	The power management server according to claim [[1]] 8, wherein the power usage includes a past record actually performed in the past.

8, wherein the power usage includes a future prospect planned for the future.

5. (Currently Amended)	The power management server according to claim [[1]] 8, further comprising a transmitter configured to transmit a request response including an information element indicating the allocated amount of power.

6. (Currently Amended)	The power management server according to claim [[1]] 8, wherein the constraint condition is determined based on at least one of an actual remaining power storage amount of the storage battery apparatus, an actual power storage reserve capacity of the storage battery apparatus, dischargeable power of the storage battery apparatus in unit time, or chargeable power of the storage battery apparatus in unit time.

7. (Cancelled)	

8. (Currently Amended) A power management server, comprising:
	a processor and a memory coupled to the processor, the processor configured to execute: 
		receiving of the requests including information indicating a requested amount of power including at least one of a virtual discharge amount and a virtual charge amount of a storage battery apparatus shared by the plurality of entities, [[; and]]
	
		monitoring power usage of the storage battery apparatus for each of the plurality of entities, [[;]]
		estimating a future remaining power storage amount of the storage battery apparatus for each of the plurality of entities, 
		determining an allocated amount of power for the requested amount of power based on the power usage upon satisfaction of a constraint condition as a result of the requests received in a period of time, and
transmitting, to the storage battery apparatus shared by the plurality of entities, a control message to control the storage battery apparatus to discharge or charge of power corresponding to the determined allocated amount of power, 
	wherein
	the processor is further configured to execute:
		determining a first allocation ratio as an allocation ratio of the allocated amount of power to the requested amount of power, for a first entity in which the requested amount of power is a first amount of power, and
		determining a second allocation ratio greater than the first allocation ratio as the allocation ratio, for a second entity in which the requested amount of power is a second amount of power smaller than the first amount of power, and
	wherein an operation of the storage battery apparatus is controlled based on the first and the second allocation ratios.

9. (Currently Amended)	The power management server according to claim [[1]] 8, wherein the processor is configured to determine prices for the virtual discharge amount and the virtual charge amount of the storage battery apparatus.

10. (Cancelled)

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
	Claims 2-6 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-6 and 8-9
Regarding claim 8, the prior art of record, Kitamura et al. (WO2016006205) discloses a storage battery management device manages the use of a storage battery by a plurality of users and is provided with: a storage unit for storing an allocation table that indicates the correlation between each of the plurality of users and the available battery capacity in the storage battery; and a control unit that controls the charging of the storage battery and the discharge from the battery so that the plurality of users use the storage battery within the range of the available battery capacity that is indicated by the allocation table (Kitamura, see pages 5-6). The prior art of record, Baba et al. (US 20150207323) discloses a power flow control system controls power flow in a first power network shared by customer facilities. The first power network is shared by a customer facility group that includes first customer facilities each including at least a load device and a power generator, and second customer facilities each including at least a load device and an electric storage device. Each of measurement devices measures, for each unit time period, electric power consumed by a load device and electric power generated by a power generator. A management device instructs timings of charging and discharging of the electric storage devices in the customer facility group such that the power flow at a connection node between the first power network and a second power network transmitting electric power from a power plant to the first power network satisfies a predetermined constraint condition using data on electric power acquired from the measurement devices (Baba, see [0036]-[0039] and [0054]). The prior art of record, Fukubayashi et al. (US 20170070089) discloses an information processing device includes: a remaining-discharge-capacity information acquiring unit 
However, regarding claim 8, the combination of prior arts does not describe:
receiving requests from a plurality of entities, each of the requests including information indicating a requested amount of power including at least one of a virtual discharge amount and a virtual charge amount of a storage battery apparatus shared by the plurality of entities, monitoring power usage of the storage battery apparatus for each of the plurality of entities; estimating a future remaining power storage amount of the storage battery apparatus for each of the plurality of entities, determining an allocated amount of power for the requested amount of power based on the power usage upon satisfaction of a constraint condition as a result of the requests received in a period of time, and transmitting, to the storage battery apparatus shared by the plurality of entities, a control message to control the storage battery apparatus to discharge or charge of power corresponding to the determined allocated amount of power, wherein the processor is further configured to execute: determining a first allocation ratio as an allocation ratio of the allocated amount of power to the requested amount of power, for a first entity in which the requested amount of power is a first amount of power, and determining a second allocation ratio greater than the first allocation ratio as the allocation 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON LIN/
Primary Examiner, Art Unit 2117